A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/21 has been entered.
 Claims 4 and 6 have been canceled.  Claims 1-3, 5, 7-13 and newly presented claims 14-17 are still at issue and are present for examination.
Applicants' arguments filed on 7/20/21, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Claims 2 and 11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/11/20.


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7-10, and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Svendsen et al. (WO 2008/079685).
Svendsen et al. teach compositions of Humicola lanuginosa lipase variants wherein the lipase variants comprise the substitutions G38A, T231R and N233R (page 3) and have increased stability in the presence of proteases or at pH3 and/or pH6 (page 8).  Svendsen et al. teach lipase variants including D27R/N33Q/G38A/G91T/D96E/D111A/G163K/T231R/N233R/D254S/P256T (LVA808), D27R/N33Q/G38A/G91T/D96E/D111A/G163A/T231R/N233R/ D254S/P256T (LVA811), D27R/N33Q/G38A/G91T/D96E/L97Q/D111A/T231R/ N233R/D254S/P256T (LVA842), as well as others which include the G38A, T231R and N233R substitutions (see Examples).  These variants inherently have improved storage stability and at least LVA808 has improved storage stability in model detergents D001 and D002 in the presence or absence of protease (see example 4 of the instant specification).  The compositions of Svendsen et al. can include a protease and/or amylase (page 3), a surfactant (page 67) and can be formulated as a gel, a powder, a tablet 
Applicants argue that Svendsen et al. teach lipase variants comprising G38A in Example 7 and the assay conditions show improved activity in an In vitro digestion assay but the storage stability of the variants was not tested.  However, this is not persuasive as improved storage stability is an inherent property of variants having the G38A substitution
While as discussed above the recitations of “detergent composition” in the instant claims are not given patentable weight, if one assumes these recitations imply the presence of one or more components not present in the compositions of .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3, 5, 7-10, and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Souter et al. (US 2009/0217464) in view of Svendsen et al. (WO 2008/079685).
Souter et al. teach detergent compositions of Humicola lanuginosa lipase variants wherein the lipase variants comprise the substitutions T231R and N233R [0057] and have increased detergent stability [0004].  The compositions can comprise additional enzymes [0086], a surfactant [0092], can be formulated as laundry detergents or dishwashing detergents [0089] and can be formulated as a gel, a powder, a tablet which, or a liquid [0089].  Souter et al. does not disclose 
Svendsen et al. is discussed above and discloses Humicola lanuginosa lipase variants wherein the lipase variants comprise the substitutions G38A, T231R and N233R (page 3).
As Souter et al. teach the use of Humicola lanuginosa lipase variants wherein the lipase variants comprise the substitutions T231R and N233R in detergent compositions and as Svendsen et al. teach additional Humicola lanuginosa lipase variants comprising the T231R and N233R as well as many other additional substitutions in common, it would have been obvious to one of ordinary skill in the art, to use the Humicola lanuginosa lipase variants of Svendsen et al. comprising the G38A, T231R and N233R substitutions in the detergent compositions of Souter et al.  Similarly, as Souter et al. teach the use of Humicola lanuginosa lipase variants wherein the lipase variants comprise the substitutions T231R and N233R in detergent compositions and as Svendsen et al. teach additional substitutions including G38A which are disclosed as providing improved activity, stability, and/or reduced antigenicity compared to a lipase comprising the substitutions N33Q, T231R and N233R a skilled artisan would reasonably expect the additional substitutions of Svendsen et al. to provide improved activity, stability, and/or reduced antigenicity compared to a Humicola lanuginosa lipase with the substitutions T231R and N233R parent enzyme of Souter et al. and to use these variants in detergent compositions as taught by Souter et al.  As such a skilled artisan would have found it obvious to make detergent composition comprising a lipase of SEQ ID NO:2 with G38A, T231R and N233R substitutions.
Applicants argue that the disclosure of Svendsen et al. does not anticipate the findings of the present application with regards to a lipase variant comprising the mutations G38A/T231R/N233R and Souter et al. does not teach compositions of lipase variants comprising all of these substitutions and therefore, the combination of Souter et al. and Svendsen et al. cannot make the findings of the present application obvious.  However, what is currently claimed is not methods of improving storage stability of a lipase variant but instead compositions of lipase variants having specific properties.  Compositions of lipase variants inherently having these properties are disclosed by Svendsen et al. and thus the combination of Souter et al. and Svendsen et al. does make the compositions of the instant claims obvious as explained.
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5, 7-10, and 12-17 are provisionally rejected on the ground of nonstatutory double patenting as being In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims 1, 3, 5, 7-10, and 12-17 herein and claims 11-15 of US Patent 10,457,920 are both directed to detergent compositions comprising Humicola lanuginosa lipase variants wherein the lipase variants comprise the substitutions T231R and N233R.  The claims differ in that claims 1, 3, 5, 7-10, and 12-17 herein recite detergent compositions of any physical form with lipase variants wherein the lipase variants comprise the substitutions G38A, T231R and N233R whereas claims 11-15 of US Patent 10,457,920 recite compositions of a particular physical form i.e., a water-soluble film comprising the lipase variant and encapsulating a surfactant and/or builder, wherein the variants recited encompass those having G38A, T231R and N233R substitutions and variants having the T231R and N233R substitutions in the absence 
Claims 1, 3, 5, 7-10, and 12-17 are provisionally rejected on the ground of nonstatutory double patenting as being In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims 5-8 of US Patent 8,273,348 teach compositions of Humicola lanuginosa lipase variants wherein the lipase variants comprise the substitutions G38A, T231R and N233R (claim 1) and have increased stability in the presence of proteases or at pH3 and/or pH6.  Claims 5-8 of US Patent 8,273,348 recite lipase variants including N33Q/G38A/G91T/G163K/T231R/N233R/D254S, D27R/N33Q/G38A/G91T/ D96E/D111A/G163A/T231R/N233R/D254S/P256T, and D27R/N33Q/G38A /G91T/D96E/L97Q/D111A/G163A/T231R/N233R/D254S/P256T as well as others which include the G38A, T231R and N233R substitutions (claim 1).  The compositions of claims 5-8 of US Patent 8,273,348 can include a protease and/or amylase, or a surfactant and can be formulated as a gel, a powder, a tablet which can be coated with one or more layers, or a liquid.  While the 
Claims 1, 3, 5, 7-10, and 12-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-9 of US Patent 9,029,115.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Humicola lanuginosa lipase variants wherein the lipase variants comprise the substitutions G38A, T231R and N233R (claim 2) and have increased stability in the presence of proteases or at pH3 and/or pH6.  Claims 6-9 of US Patent 9,029,115 recite lipase variants including N33Q/G38A/G91T/G163K/T231R/N233R/D254S as well as others which include the G38A, T231R and N233R substitutions (claim 1).  The compositions of Claims 6-9 of US Patent 9,029,115 can include a protease and/or amylase, or a surfactant and can be formulated as a gel, a powder, a tablet which can be coated with one or more layers, or a liquid.  While the compositions of claims 6-9 of US Patent 9,029,115 are disclosed as pharmaceutical compositions while the claims herein recite detergent compositions or laundry, dishwashing, personal care, or hard surface cleaning compositions, these recitations do not distinguish the compositions of claims 5-8 of US Patent 8,273,348 from those of the instant claims as they merely recite the intended use of the composition and thus are given no patentable weight.  The specification herein does not define a detergent composition (or a laundry, dishwashing, personal care, or hard surface cleaning composition) as including any particular components not present in the compositions of claims 
Claims 1, 3, 5, 7-10, and 12-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8 of US Patent 8,273,348.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims 5-8 of US Patent 8,273,348 teach compositions of Humicola lanuginosa lipase variants wherein the lipase variants comprise the substitutions G38A, T231R and N233R (claim 1) and have increased stability in the presence of proteases or at pH3 and/or pH6.  Claims 5-8 of US Patent 8,273,348 recite lipase variants including N33Q/G38A/G91T/G163K/T231R/N233R/D254S, D27R/N33Q/G38A/G91T/ D96E/D111A/G163A/T231R/N233R/ D254S/P256T, and D27R/N33Q/G38A/G91T/D96E/D111A/G163A/T231R/N233R/D254S/P256T as well as others which include the G38A, T231R and N233R 
Claims 1, 3, 5, 7-10, and 12-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-10 of US Patent 9,539,311.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims 7-10 of US Patent 9,539,311 teach compositions of Humicola lanuginosa lipase variants wherein the lipase variants comprise the substitutions G38A, T231R and N233R and have increased stability in the presence of proteases or at pH3 and/or pH6.  Claims 7-10 of US Patent 9,539,311 recite lipase variants including D27R/N33Q/G38A/G91T/D96E/D111A/G163K/T231R/N233R/D254S/P256T D27R/N33Q/G38A/G91T/D96E/D111A/T231R/N233R/ D254S/P256T, and D27R/N33Q/G38A/G91T/D96E/D111A/G163A/T231R/N233R/D254S/P256T as well as others which include the G38A, T231R and N233R substitutions (claim 2).  The compositions of claims 7-10 of US Patent 9,539,311 can include a protease and/or amylase, or a surfactant and can be formulated as a gel, a powder, a tablet which can be coated with one or more layers, or a liquid.  While the compositions of claims 7-10 of US Patent 9,539,311 are disclosed as pharmaceutical compositions while the claims herein recite detergent compositions or laundry, dishwashing, personal care, or hard surface cleaning compositions, these recitations do not distinguish the compositions of claims 7-10 of US Patent 
Claims 1, 3, 5, 7-10, and 12-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-11 of US Patent 10,351,833.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims 9-11 of US Patent 10,351,833 recite the lipase variants of SEQ ID NO:2 having  D27R/G38A/G91T/D96E/D111A/G163K/T231R/N233R/D245S/P256T, D27R/G38A/G91T/D96E/D111A/G163K/T231R/N233R/D245S, 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/REBECCA E PROUTY/Primary Examiner, Art Unit 1652